ATTORNEYS FOR PETITIONER:                       ATTORNEYS FOR RESPONDENT:
JAMES K. GILDAY                                 CURTIS T. HILL, JR.
GILDAY & ASSOCIATES, P.C.                       ATTORNEY GENERAL OF INDIANA
Indianapolis, IN                                WINSTON LIN
                                                DEPUTY ATTORNEY GENERAL
JAIME L. TURLEY PERZ                            Indianapolis, IN
ATTORNEY AT LAW
Valparaiso, IN

                                                                          FILED
                               IN THE                                Dec 29 2017, 1:48 pm

                                                                          CLERK
                         INDIANA TAX COURT                            Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




NICK POPOVICH,                                )
                                              )
      Petitioner,                             )
                                              )
             v.                               ) Cause No. 49T10-1010-TA-00053
                                              )
INDIANA DEPARTMENT OF STATE                   )
REVENUE,                                      )
                                              )
      Respondent.                             )


                    ON APPEAL FROM A FINAL DETERMINATION OF
                    THE INDIANA DEPARTMENT OF STATE REVENUE

                                 FOR PUBLICATION
                                 December 29, 2017
WENTWORTH, J.

      Nick Popovich appeals the Indiana Department of State Revenue’s Proposed

Assessments of adjusted gross income tax (AGIT) for the 2003 and 2004 tax years. The

Court, having previously determined that the Department’s 2003 Proposed Assessment

was void, see Popovich v. Indiana Dep’t of State Revenue (Popovich VII), 52 N.E.3d 73,

77-78 (Ind. Tax Ct. 2016), now addresses the final issue in this case: whether Popovich

was a professional gambler eligible for certain gambling-related deductions from his
Indiana adjusted gross income for the 2004 tax year. The Court finds that Popovich was

not eligible for those deductions because he was not a professional gambler in 2004.

                          FACTS1 AND PROCEDURAL HISTORY

       Popovich, a resident of Indiana, started playing blackjack at the age of 19. (See

Trial Tr. at 10, 93-94.) Over the years, he continued to gamble with family and friends

recreationally and on special occasions. (See Trial Tr. at 28-29, 93-94; Stipulated Facts

& Exhibits (“Stip.”), Confd’l Ex. 22 at 42-45.) Popovich married Patricia Sage-Popovich

in the late 1980s; the couple subsequently moved into a home in Valparaiso, Indiana.2

(See Stip., Confd’l Ex. 22 at 14; Trial Tr. at 10-11.)

       In 1994, Patricia began to operate Sage-Popovich, Inc. (“SPI”), a corporation that

provided a variety of aviation-related services, including airplane detailing, liquidations,

and repossessions, from the couple’s Valparaiso residence. (See Stip., Confd’l Ex. 22 at

15-30, Ex. 28; Trial Tr. at 12-13, 26-27.) In contrast, Popovich was engaged in a

“transactional business” both before and after that period, which typically involved short-

term independent contractor work or other abbreviated entrepreneurial endeavors. (See

Trial Tr. at 13-25.) (See also Trial Tr. at 26 (stating “from 1987 to 2006 I never had a W-

2, I was always one deal to another”).) For example, Popovich once worked as a

commercial pilot for about 6 months, he repossessed airplanes intermittently, he started

a company that moved a steel mill to Australia during a 1½-year period, he was affiliated


1
  The parties have filed a stipulation of facts and the Court incorporates the stipulation and
accompanying exhibits by this reference. (See Stipulated Facts & Exhibits (“Stip”).) Some of the
exhibits contain confidential information; therefore, the Court will provide only that information
necessary for the reader to understand its disposition of the issues presented. See generally Ind.
Administrative Rule 9.
2
  Several years later, after their attempts at reconciliation failed, the couple divorced. (See Trial
Tr. at 11, 57-58.)
                                                 2
with a company that manufactured automatic weapons, and he established a charter boat

business that “never quite got afloat.” (See Trial Tr. at 15-25; Stip., Confd’l Ex. 22 at 33.)

In fact, Popovich spent a week in a Haitian prison during the 1986 coup of Jean-Claude

“Baby Doc” Duvalier after his attempt to repossess a plane on behalf of Huntington

National Bank failed. (See Trial Tr. at 21-22.)

          While watching the poker tour on television in late 2001, Popovich began to think

about “trying his hand” at a new profession, namely becoming a professional blackjack

player.     (See Trial Tr. at 29.)    After discussing the requirements for becoming a

professional gambler with various casino employees, an attorney, and the IRS, Popovich

determined that he needed to maintain detailed records of his gambling activities. (See

Trial Tr. at 29-30, 84.) In addition, Popovich “mapped out” a business plan “in his head,”

purchased computer software to practice blackjack at home, and learned new gambling

techniques, such as card counting and certain progressive betting strategies, by reading

blackjack-specific books and blogs. (See Trial Tr. at 30-31; Pet’r Trial Ex. 1.)

          By January of 2002, Popovich was ready to put his business plan into action. (See

Trial Tr. at 34-37; Resp’t Trial Ex. 1.) Because Popovich did not have a personal checking

account of his own, Patricia used her personal checking account to establish a line of

credit3 for Popovich at the Horseshoe Hammond casino. (See Trial Tr. at 52-53; Stip.,

Confd’l Ex. 22 at 46-47, 92.) Popovich then put most of his newly learned gambling

techniques into practice at Horseshoe Hammond on 40 separate occasions in 2002. (See

Resp’t Trial Ex. 1; Trial Tr. at 34-38 (explaining that he did not use the technique of card

counting because he believed it was disfavored in Indiana and illegal in other states).)


3
  Popovich’s initial line of credit at Horseshoe Hammond was $50,000; it increased to $850,000
by the end of the 2004 tax year. (Trial Tr. at 52.)
                                              3
Popovich kept track of his gambling activities on excel spreadsheets, recording the

specific casinos, the dates, the playing times, the “buy in” amounts,4 and his wins and

losses. (See Resp’t Trial Ex. 1.)

         After losing just over $200,000 during his trial run in 2002, Popovich reevaluated

his gambling strategies and determined that he must, among other things, leave the table

when the cards turned against him, take bigger breaks between losses to review his

gameplay, and make fewer hunch bets (i.e., bets based entirely on feelings rather than

on empirical data or “tried and true” methods). (See Resp’t Trial Ex. 1; Trial Tr. at 35, 39,

103-06, 117, 129-30.) Popovich implemented the new strategies in 2003 and continued

to track his gambling activities on excel spreadsheets for a total of 69 days at casinos in

both Indiana and Nevada, but his losses soared to over $450,000. (See Stip., Ex. 11 at

1103-04, 1107.)

         In 2004, however, Popovich’s luck changed; his net winnings totaled $44,200 from

gambling primarily at the Indiana Horseshoe Hammond casino over a 10½ month period.

(See, e.g., Trial Tr. at 44; Stip., Ex. 12 at 1109.) During that year, Popovich also gambled

at Harrah’s East Chicago and Harrah’s New Albany; in Louisiana at Harrah’s New

Orleans; and in Nevada at Caesars Palace, Caesars Tahoe, and Harrah’s Tahoe. (See

Stip., Ex. 12.)      Popovich continued using excel spreadsheets to track his gambling

activities albeit in a slightly different manner. (Compare Stip., Ex. 11 (2003 gambling


4
    Popovich described a “buy in” as follows:

             it’s what they track that you buy into the table with. . . . [E]very time
             somebody goes to buy[] chips they have to call somebody over to verify
             [that] either the cash is on the table or the marker [is on the table], so that’s
             your buy-in, and they track how much you’ve put on the table.

(Trial Tr. at 60-61.)
                                                    4
records) with Ex. 12 (2004 gambling records).)              Specifically, Popovich prepared a

“Gaming Record” that documented his daily gambling activities by indicating the name of

the casino at which he gambled, the date, the total time he was in the casino, the

combined value of the markers,5 and the games and tables at which he played. (See

Trial Tr. at 72-73, 84, 121-23; Stip., Ex. 12 at 1105-06.) Popovich also prepared a

“Win/Loss Record” that summarized the daily amounts of his winnings and losses by

documenting the name of the casino at which he gambled, the date, the actual time spent

gambling, and the combined value of markers.6 (See Trial Tr. at 73-74, 121-23, 126-27;

Stip., Ex. 12 at 1109.) (See also Trial Tr. at 82-85 (providing that Popovich did not make

an entry on the Win/Loss Record when he broke even).)

       In addition, Popovich retained certain casino-generated records, such as the

casino Markers and Redemption Vouchers, to substantiate his self-prepared records.

(See Trial Tr. at 70-72, 75-76, 99-102; Stip., Confd’l Ex. 14.) The Markers included the



5
  A marker is a check payable to a casino that gave Popovich access to, and documented each
of his draws on, his lines of credit. (See Trial Tr. at 53-59; Stip., Confd’l Ex. 14 at 578, 917.)
Popovich described the process of obtaining a marker as follows:

           I would call the floor person over and tell them I’d like a marker for
           [$]200,000. They would then call the credit department, see how much I
           had left on my line [of credit], they would print [the marker], bring it to the
           table, I would sign it, the pit boss would sign it, the dealer would sign it,
           they’d count out the chips[,] and we would exchange that.

(Trial Tr. at 67.) Popovich then had 28-days to redeem the marker before the casino cashed it;
once redeemed, the casino returned the marker to Popovich, and he placed it in his files for
subsequent use in preparing his gambling records. (See Trial Tr. at 53-54, 58-59, 67-69.)
6
   During trial, Popovich could not definitively recall which, if any, of his self-prepared gambling
records included his travel and break times. (See Trial Tr. at 122-24). For purposes of this case,
therefore, the Court finds that Popovich’s Gaming Record includes only the total amount of time
expended in the casino and his Win/Loss Record includes only the total time expended in actual
gameplay. In other words, the Court assumes that neither record incorporates Popovich’s travel
or break times.
                                                 5
casino name, the time, the date, the distinct “check number,” the precise games (“BJ” or

“FW”),7 and the tables where Popovich had gambled. (See, e.g., Stip., Confd’l Ex. 14 at

623, 917.) The Redemption Vouchers indicated when and how Popovich redeemed the

Markers by providing the redemption date, referencing the Markers’ distinct check

numbers, and indicating whether Popovich redeemed a Marker by chip, cash, check, or

wire transfer. (See Trial Tr. at 69; Stip., Confd’l Ex. 14 at 582, 606, 640, 769.) Popovich

also obtained Trip History Reports from Horseshoe Hammond and Harrah’s East Chicago

at year’s end that provided, among other things, estimates of the Markers’ daily value, the

time expended gambling, and the amounts won or lost. (See Trial Tr. at 62-66; see also,

e.g., Stip., Ex. 98 at 135.) Popovich, however, stated that he did not use the Trip History

Reports in preparing the Gaming Record or the Win/Loss Record because he thought

they were unreliable given their use of estimates. (See, e.g., Trial Tr. at 62-66.)

       In May of 2004, Popovich established his own personal checking account that he

used to conduct his gambling activities. (See Trial Tr. at 56-57; Stip., Confd’l Ex. 15 at

996-1023.) Up to that point, he had used Patricia’s checking account to conduct his

gambling activities. (See Trial Tr. at 53-54; Stip., Confd’l Ex. 22 at 57-59, Confd’l Ex. 16.)

In September of 2004, Popovich and Patricia established a joint checking account for

Popovich’s gambling activities. (See Trial Tr. at 57-58; Stip., Confd’l Ex. 22 at 59, Confd’l

Ex. 15 at 1024-1093.) Popovich also made several loans to Patricia, payable on demand,

for both her personal and professional use in 2003 and 2004. (See Stip., Confd’l Ex. 22


7
  The Court assumes that “BJ” stands for blackjack despite the lack of explanation on this point
and, while it is unclear what specific game “FW” describes, the Court assumes it does not
represent blackjack.
8
  Stipulated Exhibits 9 and 10 contain copies of the same 2004 Trip History Reports. (Compare
Stip., Ex. 9 at 136-153 with Ex. 10 at 1172-1175, 1195-1201.)
                                               6
at 75-77; Trial Tr. at 56, 85.) While the loans were not memorialized by promissory notes,

the couple did keep a “sloppy record” of them by handwriting the check numbers, the

amounts loaned and repaid, and the relevant dates on a sheet of paper that they kept in

Patricia’s safety deposit box.9 (See Stip., Confd’l Ex. 22 at 71-79; Trial Tr. at 56, 85, 87-

89, 115-16.) The couple also included a line item named the “Popovich Gaming Account”

on SPI’s general ledger to document the amount of the demand loans and any

repayments. (See Trial Tr. at 138, 176-77.) In mid-October 2004, Popovich’s line of

credit at the Horseshoe Hammond casino was suspended, and shortly thereafter, he

stopped gambling entirely and moved onto another “deal.” (See Trial Tr. at 59-60, 90-

91.)

         In August of 2005, Popovich filed his 2004 federal and state income tax returns

separately from Patricia. (See Stip. ¶ 1, Confd’l Exs. 25-26.) Popovich attached a

Schedule C, Profit or Loss From Business, to his federal return, stating that he was a

professional gambler. (Stip., Confd’l Ex. 25 at 966.) After deducting his gambling losses

of $6,442,000 from his gambling winnings of $6,846,200 on the Schedule C, Popovich

reported a gambling profit of $44,200 for the 2004 tax year. (Stip., Confd’l Ex. 25 at 966.)

Popovich, however, carried forward a net operating loss from his 2003 gambling activities

that reduced his 2004 federal adjusted gross income to a negative $411,031. (Stip.,

Confd’l Ex. 25 at 964.) Popovich then used his federal adjusted gross income as the

starting point for calculating his 2004 Indiana AGIT liability as required by Indiana Code

§ 6-3-1-3.5(a), ultimately reporting his 2004 Indiana AGIT liability as zero. (Compare

Stip., Confd’l Ex. 25 at 964 with Confd’l Ex. 26 at 989-90.) See also IND. CODE § 6-3-1-



9
    By the time of trial, however, the sheet of paper could not be located. (Trial Tr. at 89.)
                                                   7
3.5(a) (2004) (amended 2005) (defining adjusted gross income under IRC § 62 as the

starting place for calculating an individual’s Indiana adjusted gross income).

       Approximately two years later, the Department audited Popovich and determined

that he was not a professional gambler during the 2004 tax year. (See Stip. ¶ 2, Confd’l

Ex. 20.) Accordingly, the Department disallowed his deduction of gambling losses from

gambling winnings, recalculated his Indiana adjusted gross income, and determined that

he owed additional AGIT for the 2004 tax year. (See, e.g., Stip., Confd’l Ex. 1 at 1218.)

Consequently, on January 28, 2008, the Department issued its 2004 Proposed

Assessment that imposed nearly $300,000 in AGIT, interest, and penalties. (See Stip. ¶

3, Confd’l Ex. 3.)     On March 12, 2008, Popovich protested the Department’s 2004

Proposed Assessment, but he conceded that the 2003 net operating loss should not have

been used to offset his 2004 gambling income. (Stip. ¶¶ 4, 8, Confd’l Ex. 5.) On August

3, 2010, the Department issued a Letter of Findings denying the remainder of Popovich’s

protest. (Stip. ¶ 5, Ex. 6.)

       On October 4, 2010, Popovich initiated this original tax appeal. After resolving

several interim matters,10 Popovich’s appeal proceeded to trial on December 7, 2016.

The Court heard oral argument on March 23, 2017. Additional facts will be supplied as

necessary.




10
    See generally Popovich v. Indiana Dep’t of State Revenue (Popovich I), 7 N.E.3d 406 (Ind.
Tax Ct. 2014); Popovich v. Indiana Dep’t of State Revenue (Popovich II), 7 N.E.3d 419 (Ind. Tax
Ct. 2014); Popovich v. Indiana Dep’t of State Revenue (Popovich III), 13 N.E.3d 954, (Ind. Tax
Ct. 2014); Popovich v. Indiana Dep’t of State Revenue (Popovich IV), 17 N.E.3d 405 (Ind. Tax Ct.
2014); Popovich v. Indiana Dep’t of State Revenue (Popovich V), 50 N.E.3d 407 (Ind. Tax Ct.
2016); Popovich v. Indiana Dep’t of State Revenue (Popovich VI), 50 N.E.3d 415 (Ind. Tax Ct.
2016) (collectively, regarding a variety of discovery related issues); Popovich v. Indiana Dep’t of
State Revenue (Popovich VII), 52 N.E.3d 73 (Ind. Tax Ct. 2016) (regarding the Department’s
motion for summary judgment).
                                                8
                                 STANDARD OF REVIEW

       The Court reviews the final determinations of the Department de novo. IND. CODE

§ 6-8.1-5-1(i) (2017). Accordingly, the Court is not bound by the evidence or the issues

presented at the administrative level. Horseshoe Hammond, LLC v. Indiana Dep’t of

State Revenue, 865 N.E.2d 725, 727 (Ind. Tax Ct. 2007), review denied.

                                           LAW

       As mentioned, Indiana Code § 6-3-1-3.5(a) defines adjusted gross income under

IRC § 62 as the starting place for calculating an individual’s Indiana adjusted gross

income. I.C. § 6-3-1-3.5(a). IRC § 62 states that for individuals, the term “adjusted gross

income” means gross income minus, among other things, the type of expense deductions

at issue here: above-the-line deductions related to a taxpayer’s trade or business. See

I.R.C. §§ 62, 162, 183 (2004).

       While the question whether a taxpayer is engaged in the trade or business of

professional gambling is one of first impression in Indiana, other jurisdictions have

analyzed similar issues by applying the specific facts in those cases to the two-part test

set forth in Commissioner of Internal Revenue v. Groetzinger, 480 U.S. 23 (1987) and

certain Treasury Regulation factors. See, e.g., Moore v. C.I.R., 102 T.C.M. 74,

2011 WL 2929168, at *2-3 (T.C. 2011); McKeever v. C.I.R., 80 T.C.M. 358, 2000
WL 1297710, at *8-19 (T.C. 2000); Free-Pacheco v. U.S., 117 Fed. Cl. 228, 262-91 (Fed.

Cl. 2014); Treas. Reg. § 1.183-2(a)-(b) (2004). The Court finds these federal authorities

instructive and their reasoning applicable to this matter because they interpret the Internal

Revenue Code provisions that Article 3 of Indiana’s tax code incorporates by reference.

See I.C. § 6-3-1-3.5(a); see also F.A. Wilhelm Constr. Co. v. Indiana Dep’t of State



                                             9
Revenue, 586 N.E.2d 953, 955 (Ind. Tax Ct. 1992) (providing that the legislature’s

reference to specific provisions of the Internal Revenue Code indicates its intent that

Indiana’s AGIT laws be interpreted in harmony with them). Accordingly, the Court will

apply the U.S. Supreme Court’s two-part test that requires a taxpayer claiming to be

engaged in the business of professional gambling to demonstrate that he is “involved in

the activity with continuity and regularity and that [his] primary purpose for engaging in

the activity . . . [is] for income or profit.” C.I.R. v. Groetzinger, 480 U.S. 23, 35 (1987)

(emphasis added). Also, the Court finds instructive the federal Treasury Regulations that

set forth a non-exhaustive list of nine factors to assist in determining whether a taxpayer

is engaged in an activity for income or profit:

          (1) the manner in which the taxpayer carries on the activity; (2) the
          expertise of the taxpayer or his advisors; (3) the time and effort
          expended by the taxpayer in carrying on the activity; (4) the
          expectation that assets used in the activity may appreciate in value;
          (5) the success of the taxpayer in carrying on other similar or
          dissimilar activities; (6) the taxpayer’s history of income or losses
          with respect to the activity; (7) the amount of occasional profits, if
          any, which are earned; (8) the financial status of the taxpayer; and
          (9) the elements of personal pleasure or recreation.

See Treas. Reg. § 1.183-2(a)-(b).

                                        ANALYSIS

                          I. CONTINUITY AND REGULARITY

       To determine whether a taxpayer’s gambling activity exhibits the requisite

continuity and regularity, a reviewing court must examine the specific facts in the case.

Groetzinger, 480 U.S. at 36. See also, e.g., Free-Pacheco, 117 Fed. Cl. at 263 (providing

that “Groetzinger does not define what constitutes continuous and regular activity, other

than to indicate that a ‘sporadic activity, a hobby, or an amusement diversion does not



                                             10
qualify’” (citation omitted)). Courts generally have found, however, that a taxpayer’s

gambling activity is continuous and regular when the taxpayer gambles on a full-time

basis11 and has no other source of employment or livelihood. See, e.g., Groetzinger, 480
U.S. at 35; Bathalter v. C.I.R., 54 T.C.M. 902, 1987 WL 48826 (T.C. 1987).

                                        Gambling Time

       Groetzinger instructs that a taxpayer’s gambling activity is continuous and regular

when the taxpayer gambles on a full-time basis. See Groetzinger, 480 U.S. at 35.

Popovich contends that his gambling was continuous and regular because even though

he did not gamble for 40 hours a week, a typical full-time work schedule, he spent

sufficient time to be considered a full-time gambler. (See Pet’r Post-Trial Br. (“Pet’r Br.”)

at 28-31; Pet’r Post-Trial Reply Br. (“Pet’r Reply Br.”) at 21-23.) Popovich presented

evidence that shows: 1) he gambled a total of 60 days in 2004 (more than 1½ days per

week annualized); 2) his gambling sessions lasted 5-6 hours each (totaling about 1,000

hours annualized); and 3) he spent about 10 hours a week studying blackjack. (See Pet’r

Br. at 4, 11-12, 28-31 and Pet’r Reply Br. at 21-23 (citing, e.g., Stip., Ex. 12 at 1105-06,

Confd’l Ex. 22 at 71-72, 94-95; Trial Tr. at 27, 33, 85-86, 177-78).) And, Popovich

supports his position by referring to three federal cases interpreting the continuity and

regularity requirement. (See Pet’r Br. at 29-31 (citing Libutti v. C.I.R., 71 T.C.M.
2343, 1996 WL 98762 (T.C. 1996); Storey v. C.I.R., 103 T.C.M. 1631, 2012 WL
1409273 (T.C. 2012); Miller v. C.I.R., 76 T.C.M. 1174, 1998 WL 906689 (T.C. 1998), aff’d

208 F.3d 214 (6th Cir. 2000)).)


11
    The parties dispute whether the continuity and regularity requirement mandates that gambling
full-time means at least 40 hours per week. (Compare Pet’r Post-Trial Br. (“Pet’r Br.”) at 30-31
with Resp’t Post-Trial Br. (“Resp’t Br.”) at 10-11 and Oral Arg. Tr. at 38-39.) The Court, however,
does not need to resolve this dispute to resolve this matter.
                                                11
      During trial, Popovich presented his Gaming Record and his Win/Loss Record to

show that he gambled for a total of 60 days in 2004 and that each of his gambling sessions

lasted about 5-6 hours. Popovich stated that he prepared these records on the very day,

or the day after, he gambled at a casino. (See Trial Tr. at 70-72.) Popovich claimed that

these self-prepared records were complete and accurate not just because they were

contemporaneous, but also because they were consistent with the casino-prepared

Markers and Redemption Vouchers. (See, e.g., Trial Tr. at 75-76.)

      Popovich’s Gaming Record shows that he gambled for a total of 59 days in 2004,

while his Win/Loss Record shows that he gambled 60 days that year. (See Stip., Ex. 12

at 1105-06 (providing that Popovich gambled at two different casinos on each of March

24, September 28, and October 11 resulting in 62 separate entries for 2004), 1109.) This

inconsistency by itself might be overlooked if it were the only inconsistency between

Popovich’s self-prepared records, but it is not.    For example, his Win/Loss Record

indicates that he gambled on January 15, April 29, August 17, and September 27, but his

Gaming Record does not contain a single entry for any of those dates. (Compare Stip.,

Ex. 12 at 1109 with 1105-06.) Moreover, his Gaming Record indicates that he spent a

total of 323.3 hours in casinos during 2004, but his Win/Loss Record indicates that he

spent a total of 356.29 hours gambling. (Compare Stip., Ex. 12 at 1105-06 with 1109.)

These are not just simple inconsistencies, they also defy logical expectations because

Popovich described his Gaming Record as his total time in a casino, not just the time he

was actually gambling; so, the time recorded on his Gaming Record should always be

equal to, if not more than, that reported on his more limited Win/Loss Record. Plus, some

of the columns in Popovich’s Gaming Record contain handwritten time entries or are



                                           12
blank, (see Stip., Ex. 12 at 1105-06), suggesting the record is incomplete, possibly

inaccurate, and not contemporaneously prepared.

       The internal inconsistencies in Popovich’s self-prepared records are made worse

when comparing them to the casino-generated records. As stated above, Popovich’s

Win/Loss Record shows that he gambled on January 15 and April 29, but no Markers are

in evidence for January 15 or April 29. Harmonizing these records suggests the illogical

conclusion that although he was present at Horseshoe Hammond casino on those dates,

he did not gamble, take out a single marker, or win or lose any money. (See Stip., Ex. 9

at 143, 151, Ex. 12 at 1109, Confd’l Ex. 14 at 577-894; Trial Tr. at 68-70 (stating that

Popovich kept all his markers).)

       Moreover, there are inconsistencies between Popovich’s testimony and the

casino-generated Trip History Reports. Popovich explained that he did not use the Trip

History Reports to prepare his own records because they were inherently unreliable.

(See, e.g., Trial Tr. 63-64.) Nonetheless, the time entries on his Win/Loss Record are

identical to those on the Trip History Reports for Horseshoe Hammond. (Compare Stip.,

Ex. 12 at 1109 with Ex. 9 at 136-53.) For example, his Win/Loss Record and the Trip

History Reports each exactly provide that Popovich gambled on April 9 for “4:56,” April

10 for “4:34,” May 6 for “3:54,” July 23 for “8:25,” and September 27 for “2:47.” (Compare

Stip., Ex. 12 at 1109 with Ex. 9 at 136, 139, 142, 146-47.) This suggests that Popovich

may have used the Trip History Reports in preparing his own records. Accordingly, the

evidence regarding Popovich’s time spent gambling generally lacks the consistency to be

considered credible or reliable.




                                           13
                                  Supporting Case Law

       Popovich offered three federal authorities – the Libutti case, involving a craps

player; the Storey case, involving an attorney/film-producer; and the Miller case, involving

a freelance writer – to show that gambling for 60 days for 5 to 6 hours each day along

with 10 hours of weekly study in 2004 was sufficient to satisfy the Groetzinger continuity

and regularity requirement. (See Pet’r Br. at 28-31.) Popovich relied on the Libutti case,

claiming the IRS conceded the taxpayer, who played craps for a total of 75 days in one

year and 70 in another, was a professional gambler. (See Pet’r Br. at 29-30 (citing Libutti,

1996 WL 98762, at *1).) The issue in Libutti, however, was not whether the taxpayer was

a professional gambler for purposes of deducting business expenses under IRC § 162,

but rather how much of his gambling losses could be deducted as itemized deductions

under IRC § 165. See Libutti, 1996 WL 98762, at *1, 5. Consequently, Libutti is not

authoritative because the taxpayer’s status as a professional gambler was never at issue.

       Popovich also cites Storey, explaining that the taxpayer satisfied the continuity and

regularity requirement regarding her film production business even though she operated

the business primarily in the evenings and on weekends while also engaged as a partner

in her full-time law practice during the day. (See Pet’r Br. at 30-31 (citing Storey, 2012
WL 1409273, at *7).) The taxpayer in Storey “credibly testified about the many evenings

and weekends spent on film production, and her work product demonstrate[d] time-

consuming care and attention to detail.” Storey, 2012 WL 1409283, at *7 (emphasis

added). The facts here are strikingly dissimilar because Popovich’s records lack attention

to detail and the credibility of his evidence is questionable, rendering Storey inapplicable.

       Finally, Popovich relies on Miller where the taxpayer met the continuity and



                                             14
regularity requirement for freelance writing having written 27 articles in one year and 32

in another. (See Pet’r Br. at 31 (citing Miller, 1998 WL 906689, at *3).) Popovich has not

explained, however, how the number of articles written or other facts in Miller relate, either

factually or temporally, to his gambling activities. The Court will not make Popovich’s

argument for him. Accordingly, Miller does not lend support to Popovich’s position either.

                                    Source of Livelihood

       Groetzinger further instructs that gambling activity may be continuous and regular

when the taxpayer has no other source of employment or livelihood. See Groetzinger,

480 U.S. 35. See also Bathalter, 1987 WL 48826. Both Popovich and Patricia have

averred that Popovich’s sole source of livelihood in 2004 was professional gambling.

Popovich stated that in 2004 he was not engaged in his former transactional business;

he was not an employee of his wife’s company, SPI; and he did not receive remuneration

for providing leads and other consulting services to SPI. (See, e.g., Trial Tr. 27-28, 86-

87.) Patricia also stated that Popovich did not perform any services for SPI as either an

employee or independent contractor until 2006. (See Stip., Confd’l Ex. 22 at 30-33, 50-

51, 84-86, 91-95.) Moreover, Popovich explained that payments he received from SPI in

2004 were repayments of the demand loans he had made to SPI, not compensation for

the performance of personal services. (See Trial Tr. at 56, 85, 87-89, 115; Stip., Confd’l

Ex. 19, Confd’l Ex. 22 at 71-79.)

       Popovich stated that he occasionally performed work for SPI as an independent

contractor in the 1990s. (See Trial Tr. at 95.) A February 2002 article, however,12



12
  It has been suggested that the article was published in 2007. (See Trial Tr. 163-67.) The first
page of the article, however, establishes that it was published on February 18, 2002, and that the
Department obtained the article via the internet on April 20, 2007. (Stip., Confd’l Ex. 1 at 1228.)
                                                15
explained his relationship with SPI more fully:

          Nick Popovich will tell you about the time he was jailed in Haiti after
          bribing an airport operator with $10,000 in cold cash to let him fly a
          Boeing 707-720 off the tarmac. . . . Meet the repo man, big-airplane
          version. Mr. Popovich runs a 38-employee firm that helps creditors
          track their collateral and, if necessary, snatch it away from deadbeat
          operators. . . . At Sage-Popovich Inc., which Mr. Popovich operates
          with his wife, Patricia Sage-Popovich, out of their Valparaiso, Ind.,
          country home, revenues have climbed by a compounded 20% to
          22% since the early, ‘90s, they say. . . . [“]We repo’d some 52 aircraft
          last year alone, and more than a few of the owners are not happy,[”]
          he says.

(Stip., Confd’l Ex. 1 at 1228-29 (emphasis added).) This article describes Popovich’s role

in SPI in 2002 as far more significant than either he or his former wife have disclosed.

       Furthermore, wire transfers of large amounts of money flowed in and out of

Popovich’s checking accounts during 2004 from unexplained sources. (See, e.g., Stip.,

Confd’l Ex. 15 at 996-1036.)       Popovich claimed that the incoming wire transfers

attributable to SPI were merely repaying the demand loans he had previously made, but

no objective evidence was presented that related the amounts he received to the SPI

demand loan amounts. These types of monetary transactions beg for substantiation;

without relating the payments to their sources, neither Popovich’s nor Patricia’s

statements are persuasive and his independence from SPI in 2004 is questionable.

       Having weighed the credibility and reliability of the evidence regarding Popovich’s

time spent gambling and the source of his livelihood during 2004, the Court is

unconvinced that Popovich’s gambling was regular and continuous. At best, the evidence

in this case shows that Popovich gambled no more than five days per month, which,

based on this fact alone, suggests that his gambling was sporadic, not continuous and

regular. (See Stip., Ex. 12 at 1109 (providing that there were only two months (i.e.,



                                            16
January and April) when the total number of days gambled exceeded 10).)

                                    II. PROFIT MOTIVE

       In order for Popovich to be considered to be in the business of professional

gambling, he must demonstrate that he gambled both with continuity and regularity and

with the primary purpose of making income or profit. See Groetzinger, 480 U.S. at 35.

Having found the evidence is inadequate to support Popovich’s claim that he gambled

with the continuity and regularity necessary to be considered a professional, the Court

need not inquire into his profit motive, but chooses to do so here to examine all the facts

in this case of first impression in Indiana.

       As previously mentioned, the Treasury Regulations provide a list of nine factors to

assist in determining whether a taxpayer is engaged in an activity to make a profit. See

Treas. Reg. § 1.183-2(b). The factors must be examined and weighed considering all the

facts and circumstances, on a case-by-case basis because no single factor or specific

group of factors is dispositive; consequently, all nine of the enumerated factors need not

be examined in every case. See id.; Popovich VII, 52 N.E.3d at 79. In this case, the

parties have stipulated, and the Court agrees, that factors 4 and 5 do not apply. (See

Stip. ¶ 10.) Accordingly, the Court turns to the parties’ arguments on the remaining seven

factors.

           Factor 1: Manner in which the taxpayer carries on the activity

       When a taxpayer carries on an activity in a businesslike manner, it may indicate

that he is engaged in that activity for profit.     See Treas. Reg. § 1.183-2(b)(1). To

determine whether an activity is conducted in a businesslike manner, the Court may look

at whether the taxpayer: a) maintained complete and accurate books and records; b)



                                               17
conducted the activity in a manner substantially similar to comparable profitable activities;

and c) changed his operating methods, adopted new techniques, or abandoned

unprofitable methods in a manner consistent with an intent to improve profitability. See

id.; McKeever, 2000 WL 1297710, at *9.

       Popovich claims he kept accurate, contemporaneous gambling records, that

demonstrate that he gambled in a businesslike manner with the intent to make a profit.

(See Pet’r Br. at 15-17.) As the Court just noted, however, numerous inconsistencies,

anomalies, and discrepancies in Popovich’s gambling records raise doubts about their

reliability and call into question the credibility of Popovich’s own testimony concerning his

recordkeeping.13 Many other examples of inconsistencies in his records further diminish

the probative value of Popovich’s claim that he gambled in a businesslike manner even

further. (Compare, e.g., Stip., Confd’l Ex. 14 at 931, 939, 941, 947-48 with Ex. 12 at

1105-06 (showing Popovich retained markers from Harrah’s New Orleans for January 22,

Caesars Las Vegas for April 30, Harrah’s Reno for September 16 and 17, and Harrah’s

Tahoe for September 17, but his Gaming Record does not indicate that he gambled at

any of those casinos on those dates), Stip., Confd’l Ex. 14 at 931, 939, 941 with Ex. 12

at 1109 (showing Popovich’s Win/Loss Record also fails to indicate that he gambled at

Caesars Las Vegas on April 30, Harrah’s Reno on September 16 and 17, and Harrah’s




13
     Popovich asserted that during the summary judgment process, he addressed all of the
discrepancies in his records and “explained away each discrepancy . . . by demonstrating that
[his] gaming records were correct[.]” (Trial Tr. at 76-77.) The Court does not address these
purported summary judgment explanations, however, because they were neither offered nor
admitted into evidence during trial.


                                             18
New Orleans on September 17).)14              Individually, these inconsistencies may seem

inconsequential, but their cumulative effect is not indicative of conducting gambling

activities in a businesslike manner.

       Popovich additionally contends his prudent financial decisions, including

establishing his own checking accounts, using lines of credit and certain reimbursements

to fund his gambling, and accepting complimentary items from casinos that reduced his

business expenditures (e.g., airfare, lodging, and meals), reflect his intent to earn income

and make a profit by playing blackjack. (See Pet’r Br. at 17-18; Trial Tr. at 43-44, 48, 52-

57, 120-21; Stip., Confd’l Ex. 16.)15 Popovich, however, did not initially establish a

separate checking account to conduct his gambling business, comingling his money with

his wife’s account. Furthermore, he did not present reliable evidence, as noted above, to



14
    There are also several unexplained inconsistencies regarding the combined marker entries.
For example, the Gaming Record’s marker entries correspond to the Horseshoe Hammond
Markers and the Win/Loss Record’s marker entries correspond to those in the Horseshoe
Hammond Trip History Reports, but the Gaming Record marker entries for Horseshoe Hammond
do not correspond to those in the Win/Loss Record. (See Stip., Ex. 9 at 136-53, Ex. 12, Confd’l
Ex. 14 at 686-93, 703, 732-35, 891-94.) This discrepancy appears to have resulted from Popovich
including the value of all markers for the “FW” game on his Gaming Record, but not on his
Win/Loss Record. (Compare, e.g., Stip., Confd’l Ex. 14 at 594-602, 606-13, 617-29, 631, 676-
83, 694-95, 748-60 with Ex. 12.) Without any explanation otherwise, Popovich’s exclusion of the
value of the FW game markers from his Win/Loss Record is troubling because it suggests that he
may not have reported all of his income derived from gambling. See 33A Am. Jur. 2d Federal
Taxation ¶ 13260 (explaining that income derived from gambling, lotteries, sweepstakes, and card
playing must be included in gross income, even if the income is exempt from withholding). If
Popovich sought to confine his trade or business to blackjack and exclude his recreational
gambling activities (e.g., slot machine winnings or FW games), he should have reported the
income derived from them on Form 1040, Line 21 (other income) rather than excluding it
altogether. See id. (See also Trial Tr. at 71-72, 84-85, 126-27; Stip., Confd’l Ex. 14 at 900, Confd’l
Ex. 25 at 966-67, Ex. 12 at 1109 (establishing that the gross profit figure on Popovich’s Schedule
C was derived from the Win/Loss Record that excluded his slot machine winnings and the value
of the FW markers).)
15
    In fact, Popovich stated that he was “pretty irate” when a casino secretly gave his former wife
a $10,000 necklace. (See Trial Tr. at 43.) Popovich also explained that he often rolled markers,
i.e., paid off old markers with new markers, to extend his redemption period by another 28 days.
(See Trial Tr. at 54, 116.)
                                                 19
explain the origin of certain substantial deposits that could dispel the appearance of

comingling. And, although there is evidence that he funded his gambling in part by using

lines of credit and certain reimbursements and that he accepted complimentary casino

items that reduced his own costs, he did not present evidence to show how these activities

indicated that he was engaged in gambling primarily as a business to make a profit rather

than as a recreational hobby. Thus, the evidence is unpersuasive that Popovich’s primary

intent was to earn income and make a profit.

       Finally, Popovich points to his overall conduct while playing blackjack as evidence

of his profit motive. (See Pet’r Br. at 18-20.) For instance, Popovich testified that he

established certain procedures to reduce his risk of loss and to increase profits, such as

gambling alone at private tables, playing as many as three hands of blackjack

simultaneously, requesting “courtesy shuffles,” avoiding time-consuming blackjack

tournaments that offered minimal financial returns, and avoiding alcohol while gambling.

(See Trial Tr. at 39-45, 48-50.) Once again, however, Popovich has failed to show how

this conduct relates to a primary motive of making a profit rather than primarily seeking

entertainment.     Therefore, the Court does not find that Popovich’s record-keeping,

financial practices, or risk-avoidance techniques indicate that he was engaged in

gambling as his profession to earn income and make a profit. Accordingly, Factor 1

weighs in favor of the Department.

                 Factor 2: The expertise of the taxpayer or his advisors

       The fact that a taxpayer develops his own expertise regarding an activity by either

extensively studying its accepted business, economic, and scientific practices or

consulting with experts, may indicate that he engaged in that activity for profit. See Treas.



                                             20
Reg. § 1.183-2(b)(2); Hastings v. C.I.R., 97 T.C.M. 1355, 2009 WL 814227, at *4

(T.C. 2009). When a taxpayer does not carry on the activity in accordance with those

learned practices, however, a lack of a profit intent may be indicated absent evidence to

the contrary. See Treas. Reg. § 1.183-2(b)(2).

      Popovich claims that Factor 2 weighs in his favor because the evidence

established that even though he played blackjack for about 20 years, he consulted with

knowledgeable casino employees, read several gambling books, participated in internet

gambling blogs, and tried out new gambling strategies before pursuing gambling as his

profession. (See Pet’r Br. at 20-21; Oral Arg. Tr. at 16-17.) The Department counters,

however, that even though Popovich sought advice from casino employees, “there is no

indication that the[ casino] employees had any special expertise in playing blackjack.”

(Resp’t Br. at 19.) Moreover, the Department contends that according to case law,

Popovich devoted too little time to studying/researching the game to be considered a

professional looking for a profit. (See Resp’t Br. at 18-19 (citing, e.g., Groetzinger, 480
U.S. at 24 (professional gambler studied dog racing materials 60 to 80 hours a week);

Bathalter, 1987 WL 48826 (professional gambler studied horses 5-6 hours a day).)

      Popovich’s 20-year history of playing blackjack demonstrates a certain familiarity

with the game, but the evidence confirms that he also consulted with casino employees,

speaking with “dealers, hosts, floor people, [and] pit bosses” about gambling as a

profession in general and the game of blackjack specifically. (Trial Tr. at 30, 33.) The

Department’s allegation that those individuals did not possess “special expertise in

playing blackjack” is unavailing because it lacks evidentiary support. See, e.g., Knox

Cnty. Prop. Tax Assessment Bd. of Appeals v. Grandview Care, Inc., 826 N.E.2d 177,



                                            21
184-85 (Ind. Tax Ct. 2005) (providing that when allegations are unsupported by factual

evidence they remain mere allegations). Moreover, the Department did not relate the

factual similarities or differences of dog races and horse races, the subjects of cited

authorities, with blackjack to show that the amount of study and research for dog and

horse races should be the same for blackjack gambling.

       Finally, the Department asserts that Popovich lacked a profit motive because he

“knew of ways to improve his chances of winning, such as avoiding hunch betting and

utilizing his knowledge of card counting, but he did not take advantage of these

improvements.” (Resp’t Br. at 19-20; Oral Arg. Tr. at 47-48.) Popovich admitted knowing

that card counting was a technique used by some blackjack players, but he stated that

his deliberate avoidance of the technique actually shows that he had a profit motive

because the practice is highly disfavored and could have led to his permanent ejection

from casinos. (See Pet’r Reply Br. at 15; Oral Arg. Tr. at 17.) See also generally Donovan

v. Grand Victoria Casino & Resort, L.P., 934 N.E.2d 1111 (Ind. 2010); Slade v. Caesars

Entm’t Corp., 373 P.3d 74 (Nev. 2016) (both upholding casinos’ exclusion of card

counters). Thus, Popovich’s decision to forgo using the card counting technique does not

convince the Court that he lacked a profit motive. Similarly, without evidence regarding

the frequency of Popovich’s hunch bets, the fact that he did this is insufficient to persuade

the Court that he lacked a profit motive. Accordingly, the Court finds the weight of the

evidence related to Factor 2 favors Popovich.

Factor 3: The time and effort expended by the taxpayer in carrying on the activity

       Treasury Regulation § 1.183-2 provides that “[t]he fact that [a] taxpayer devotes

much of his personal time and effort to carrying on an activity, particularly if the activity



                                             22
does not have substantial personal or recreational aspects, may indicate an intention to

derive a profit.” Treas. Reg. § 1.183-2(b)(3). The Regulation further instructs that “[a]

taxpayer’s withdrawal from another occupation to devote most of his energies to the

activity may also be evidence that the activity is engaged in for profit.” Id.

       Popovich contends that Factor 3 is treated as a “proxy” for the continuity and

regularity requirement. (See Pet’r Br. at 14; Oral Arg. Tr. at 17.) Accordingly, Popovich

has primarily restated his continuity and regularity arguments to establish that Factor 3

weighs in his favor. (Compare Pet’r Br. at 21-23 with 29-31.) Popovich, however, has

also explained that the “concentrated psychic energy” he expended while gambling

exceeded that of a recreational gambler because he simultaneously played three hands

at a private table for about 378 hours16 and from a “psychic energy standpoint,” if you

“extrapolate that out[,] being that he’s one person playing three hands at a time, that

equates to 9,534 hours for a casual gambler.” (See Oral Arg. Tr. at 18.)

       The Court has already determined that Popovich did not establish that he gambled

with the requisite continuity and regularity and, finds his “concentrated psychic energy”

argument unpersuasive. Accordingly, Factor 3 weighs in favor of the Department.

Factor 4: The expectation that assets used in the activity may appreciate in value

       The parties have agreed, and the Court accepts, that Factor 4 is not applicable.

Factor 5: Success of the taxpayer in carrying on other similar/dissimilar activities

       The parties also agree, and the Court accepts, that Factor 5 does not apply.

 Factor 6: The taxpayer’s history of income or losses with respect to the activity

       The fact that a taxpayer continues to incur losses beyond the period that is


16
  The Win/Loss Record, however, provides that Popovich only gambled for 356.29 hours in 2004.
(Stip., Ex. 12 at 1109.)
                                             23
customarily necessary to bring the operation to profitable status, absent an explanation

that the lengthier loss period was due to customary business risks or reverses, may

indicate that the activity is not being engaged in for profit. See Treas. Reg. § 1.183-

2(b)(6). Although the parties have argued that the inferences to be drawn from the

evidence support their respective opposing positions on Factor 6, neither has provided

any evidence or cited authority concerning what is the customary period for earning a

profit when pursing the profession of gambling in general or blackjack specifically. 17 (See

Pet’r Br. at 23-24; Resp’t Br. at 21-22; Oral Arg. Tr. at 21-25.) The Court, therefore, finds

that Factor 6 cannot be applied in this case.

        Factor 7: The amount of occasional profits, if any, which are earned

       Facts regarding “[t]he amount of profits in relation to the amount of losses incurred,

and in relation to the amount of the taxpayer’s investment and the value of the assets

used in the activity,” may be useful in determining whether an activity was engaged in for

profit. Treas. Reg. § 1.183-2(b)(7). For instance, “[a]n occasional small profit from an

activity generating large losses, or from an activity in which the taxpayer has made a large

investment, would not generally be determinative that the activity is engaged in for profit.”

Id. In contrast, “substantial profit, though only occasional, would generally be indicative

that an activity is engaged in for profit, where the investment or losses are comparatively

small.” Id. Furthermore, “[a]n opportunity to earn a substantial ultimate profit in a highly

speculative venture is ordinarily sufficient to indicate that the activity is engaged in for

profit even though losses or only occasional small profits are actually generated.” Id.



17
  Popovich’s argument is primarily based on a federal small tax case. (See, e.g., Pet’r Br. at 23-
24 (citing Myers v. C.I.R., T.C. Summ. Op. 2007-194, 2007 WL 4117442 (T.C. 2007)).)
Nonetheless, that case has no precedential value even in the federal tax arenas.
                                               24
       The parties’ positions on Factor 7 are derived from their comparisons of certain

case law to the facts in this case.         Specifically, Popovich has relied on Betts v.

Commissioner of Internal Revenue, 100 T.C.M. 67, 2010 WL 2990300, at *13 (T.C.

2010) for his contention that winning on 29 of the 60 days he gambled in 2004 and having

his winnings exceed $50,000 on 26 of the 29 days indicates the appropriate profit motive.

(See, e.g., Pet’r Br. at 24-26 (citing, e.g., Stip., Ex. 12 at 1109); Pet’r Reply Br. at 17-18.)

Betts concerned a taxpayer’s participation in the “highly speculative venture” of

purchasing, developing, and reselling show horses. See Betts v. C.I.R., 100 T.C.M.

(CCH) 67, 2010 WL 2990300, at *4, *13 (T.C. 2010). In that case, the court found that

even though the taxpayer’s horse activities failed to generate profits over a 4 year period,

Factor 7 still favored the taxpayer given the speculative nature of horse activities in

general and her initial belief that she could “hit the ‘jackpot’” by selling her horse. See id.

at *2, *13.

       The Department, on the other hand, relies on Emerson v. Commissioner of Internal

Revenue, 79 T.C.M. 1921, 2000 WL 371582, at *5 (T.C. 2000) as support for its

position that Popovich’s occasional wins were “nullified by his massive losses” and, thus,

his expectation of profit was unreasonable and he lacked a profit motive. (See Resp’t Br.

at 22-23.) Emerson involved a taxpayer’s participation in another “highly speculative

venture:” automobile drag racing. See Emerson v. C.I.R., 79 T.C.M. 1921, 2000
WL 371582, at *2, *5 (T.C. 2000). Ultimately, the taxpayer in that case failed to convince

the court that he had “an ‘opportunity to earn a substantial ultimate profit’’’ from

automobile drag racing because his winnings were “miniscule in relation to both the

losses he incurred and his total investment in the activity” and he did not have a sponsor



                                              25
to finance the costly activity. Id. at *2, *5.

       Here, the facts show that Popovich believed he could earn a profit by gambling

given both his luck and the fact that professional poker players earned substantial profits.

(See Trial Tr. at 29.) Popovich used lines of credit to finance his gambling, he accepted

complimentary items from casinos that reduced his costs and, although he stopped

gambling shortly after one of his lines of credit was suspended, he managed to earn a

small profit of $44,200 that was reported on his 2004 federal income tax return after

wagering over $6 million that year. Moreover, nearly half of the time that Popovich played

blackjack, his gambling activities generated winnings rather than losses. Indeed, by May

of 2004 his aggregate winnings had surpassed $1,000,000. (See Stip., Ex. 12 at 1109.)

Because these facts indicate that Popovich is more like the taxpayer in Betts and less like

the taxpayer in Emerson, the Court finds that Factor 7 favors Popovich.

                      Factor 8: The financial status of the taxpayer

       The fact that a taxpayer has “[s]ubstantial income from sources other than the

activity (particularly if the losses from the activity generate substantial tax benefits) may

indicate that the activity is not engaged in for profit especially if there are personal or

recreational elements involved.” Treas. Reg. § 1.183-2(b)(8). Indeed, the legislative

history of IRC § 183 “indicates a particular concern about wealthy individuals attempting

to generate paper losses for the purpose of sheltering unrelated income.” Taras v. C.I.R.,

74 T.C.M. 1388, 1997 WL 777273, at *9 (T.C. 1997) (citation omitted), aff’d 138
F.3d 627 (3rd Cir. 1999).

       Popovich maintains that Factor 8 weighs heavily in his favor because he did not

engage in any “transactional projects” in 2004, and, thus, he did not earn any other



                                                 26
taxable income or have any taxable income to shelter that year. (See Pet’r Br. at 26; Pet’r

Reply Br. at 18.) (See also Trial Tr. at 120 (stating that he had no income in 2001 because

he was a “house husband”), 51 (claiming that his net worth at the beginning of 2003 was

$300,000 because he only owned the Valparaiso residence); 59-60 (stating that he “ran

into a couple of deals” in late 2004 after he stopped gambling and became a paid

consultant for SPI in 2005).) Nevertheless, the Court previously explained that it could

not determine whether Popovich worked at SPI during 2004 given the inconsistencies in

the evidence. Moreover, the Court finds it peculiar that an individual who owned a

$300,000 residence, historically had established more than one business, repossessed

planes, and served as a commercial pilot over the course of several years did not have a

personal checking account until 2004.      Nonetheless, because there is no definitive

evidence that Popovich worked at SPI during the 2004 tax year, the Court finds Factor 8

to be neutral.

                 Factor 9: Elements of personal pleasure or recreation

       Finally, Treasury Regulation § 1.183-2 provides that “[t]he presence of personal

motives in carrying on of an activity may indicate that the activity is not engaged in for

profit, especially where there are recreational or personal elements involved.” Treas.

Reg. § 1.183-2(b)(9). Nonetheless, a business should not “‘be turned into a hobby merely

because the owner finds it pleasurable; suffering has never been made a prerequisite to

deductibility.’” Betts, 2010 WL 2990300, at *14 (citation omitted).

       Popovich contends that his “actions and decisions surrounding his professional

gambling demonstrate that [he] did not view or treat gambling as a pleasurable activity.”

(Pet’r Br. at 27.) (See also Trial Tr. at 49-50 (professing that “he neither perceive[d]



                                            27
gambling as a pleasurable activity, nor . . . derive[d] pleasure from it”).) Indeed, Popovich

explains that he routinely declined the casinos’ non-monetary incentives, spent at least

10 hours a week studying and practicing blackjack, gambled alone, and did not consume

alcohol while gambling.     (Pet’r Br. at 27-28.) The Department, on the other hand,

contends that Popovich’s 20-year history of gambling; Patricia’s testimony that he had

always enjoyed blackjack, including during the time he claimed to be a professional; and

the limited number of days that he played blackjack indicate that he gambled

recreationally, not professionally. (See Resp’t Br. at 26-27 (citing Stip., Ex 22 at 101).)

(See also Stip., Ex. 22 at 45 (indicating that Popovich has never been a “big drinker”).)

Having considered the parties’ arguments and the relevant facts, the Court finds that

Factor 9 favors the Department.

                                      CONCLUSION

       In challenging the Department’s 2004 Proposed Assessment, Popovich bore the

burden of proving it was wrong. Popovich, therefore, was required to present a prima

facie case that he not only gambled with continuity and regularity, but also with the intent

to make a profit. See Lafayette Square Amoco, Inc. v. Indiana Dep’t of State Revenue,

867 NE.2d 289, 292 (Ind. Tax Ct. 2007) (stating “[a] prima facie case is one in which the

evidence is ‘sufficient to establish a given fact and which if not contradicted will remain

sufficient’”) (emphasis added and citation omitted). Given the inconsistency of the trial

evidence and weighing of the Treasury Regulation factors, the Court concludes that

Popovich did not make a prima facie case as to either requirement. Accordingly, the

Department’s 2004 Proposed Assessment must stand.




                                             28